            Case 3:21-cv-00147-JWD-SDJ       Document 90    03/08/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


NEW ORLEANS CITY, ET AL.                                       CIVIL ACTION

VERSUS                                                         NO. 20-2570-WBV-MBN

BANK OF AMERICA CORPORATION, ET AL.                            SECTION: D (5)

                                 ORDER AND REASONS
           Before the Court is a Consent Motion for Transfer of Venue Pursuant to 28

U.S.C. § 1404(a) and the “First Filed” Rule,1 filed by defendants, Wells Fargo & Co,

Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A., J.P. Morgan Securities,

LLC, Jefferies Group, LLC, Stifel, Nicolaus & Co., Inc., UBS Securities LLC, Morgan

Stanley & Co. LLC, SG Americas Securities, LLC, HSBC Securities (USA), Inc.,

Nomura Securities International, Inc., BMO Capital Markets Corp., Cantor

Fitzgerald & Co., TD Securities (USA) LLC, BNP Paribas Securities Corp., Credit

Suisse Securities (USA) LLC, Bank of America Corporation, Merrill Lynch, Barclays

Bank PLC, Barclays Capital Inc., Citigroup Global Markets, Inc., and Raymond

James & Associates, Inc. (collectively, “Defendants”). Plaintiffs The City of New

Orleans, the New Orleans Municipal Employees Retirement System and the New

Orleans Aviation Board (collectively, “Plaintiffs”) consent to the Motion.2

           After careful consideration of the Motion and the applicable law, the Motion is

GRANTED.




1   R. Doc. 89.
2   Id. at p. 1.
         Case 3:21-cv-00147-JWD-SDJ               Document 90        03/08/21 Page 2 of 5




        I.      FACTS AND PROCEDURAL HISTORY

        On September 21, 2020, Plaintiffs filed a Complaint For Damages Pursuant to

the Sherman Antitrust Act, alleging that Defendants conspired to fix the prices of

unsecured debt issued by certain government-sponsored entities (“GSEs”) between

2009 and 2016.3 Plaintiffs allege that Defendants’ actions violated Section 1 of the

Sherman Act, 15 U.S.C. § 1, et seq.4

        Defendants filed the instant Consent Motion for Transfer of Venue Pursuant

to 28 U.S.C. § 1404(a) and the “First Filed” Rule on March 3, 2021.5 Defendants

assert that this case should be transferred to the Middle District of Louisiana because

Plaintiffs’ claims are nearly identical to the claims asserted in three earlier-filed

actions brought by the same counsel on behalf of other Louisiana governmental

entities, which are currently pending in the Middle District of Louisiana.                              6


Defendants claim there is precedent for the requested transfer, as another Section of

this Court recently granted a similar motion to transfer a case to the Middle District

of Louisiana that involved many of the same defendants as in this this case. 7

Defendants contend that Plaintiffs’ claims in this action also overlap substantially




3 R. Doc. 1. Plaintiffs also named Credit Suisse AG and Mizuho Securities (USA) LLC as defendants
in this case, but they were dismissed from the case on February 17, 2021. (R. Doc. 86).
4 R. Doc. 1 at pp. 93-94.
5 R. Doc. 89.
6 Id. at pp. 1-2 (citing State of Louisiana v. Bank of Am., N.A., et al., Case No. 3:19-cv-638 (M.D. La.);

City of Baton Rouge/East Baton Rouge Parish, et al. v. Bank of Am. N.A., et al., Case No. 3:19-cv-725
(M.D. La.); Louisiana Asset Management Pool v. Bank of Am. Corp., et al., Case No. 3:21-cv-00003
(M.D. La.)).
7 R. Doc. 89 at p. 9 (citing R. Doc. 163 in Louisiana Asset Management Pool v. Bank of Am. Corp., et

al., Case No. 2:20-cv-1095 (E.D. La. Dec. 31, 2020)).
         Case 3:21-cv-00147-JWD-SDJ              Document 90       03/08/21 Page 3 of 5




with the claims in the three prior actions, and that transfer to the Middle District of

Louisiana would serve judicial economy, comity, and sound judicial administration.8

       II.     LAW AND ANALYSIS

       “The Fifth Circuit adheres to the general rule that the court in which an action

is first filed is the appropriate court to determine whether subsequently filed cases

involving substantially similar issues should proceed.” 9 According to the Fifth

Circuit, “The ‘first to file’ rule is grounded in principles of comity and sound judicial

administration. ‘The federal courts long have recognized that the principle of comity

requires federal district courts – courts of coordinate jurisdiction and equal rank – to

exercise care to avoid interference with each other’s affairs.’” 10                   “The concern

manifestly is to avoid the waste of duplication, to avoid rulings which may trench

upon the authority of sister courts, and to avoid piecemeal resolution of issues that

call for a uniform result.”11 The Fifth Circuit has clarified that the first to file rule

does not require that the cases be identical, and that, “The crucial inquiry is one of

‘substantial overlap.’”12 In determining whether substantial overlap exists, courts

consider whether the core issues are the same or if much of the proof adduced would

likely be identical.13




8 R. Doc. 89 at p. 2.
9 Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950 (5th Cir. 1997) (citations omitted).
10 Id. (quoting West Gulf Maritime Ass’n v. ILA Deep Sea Local 24, 751 F.2d 721, 728 (5th Cir. 1985)).
11 Save Power Ltd., 121 F.3d at 950 (quoting West Gulf, 751 F.2d at 729) (internal quotation marks

omitted).
12 Save Power Ltd., 121 F.3d at 950 (quoting Mann Mfg., Inc. v. Hortex, Inc., 439 F.2d 403, 408 (5th

Cir. 1971)).
13 Int’l Fid. Ins. Co. v. Sweet Little Mexico Corp., 665 F.3d 671, 677 (5th Cir. 2011) (quoting W. Gulf

Maritime Ass’n, 751 F.2d at 730; Mann Mfg., Inc., 439 F.2d at 407) (quotation marks omitted).
         Case 3:21-cv-00147-JWD-SDJ              Document 90       03/08/21 Page 4 of 5




       Applying the first to file rule, the Court finds that there is substantial overlap

between the claims asserted in this case and the claims asserted in the three prior

cases now pending in the Middle District of Louisiana.14 All of the cases allege facts

that arise out of an alleged conspiracy to fix the prices of unsecured issued by the

GSEs, including the Federal National Mortgage Association (“Fannie Mae”), the

Federal Home Loan Bank (“FHLB”), and the Federal Home Loan Mortgage

Corporation (“Freddie Mac”) between 2009 and 2016. All of the cases also allege

violations of Section 1 of the Sherman Act, 15 U.S.C. § 1, et seq. While the other cases

also allege violations under the Louisiana Unfair Trade Practices and Consumer

Protection Act (“LUTPA”), there remains a substantial overlap in the Sherman Act

claims, and the Fifth Circuit has held that the first to file rule does not require that

the cases be identical. Additionally, approximately 20 of the 23 remaining defendants

in this case are named as defendants in each of the three cases pending in the Middle

District of Louisiana.15 Further, Plaintiffs consent to the transfer, indicating that

they will not be prejudiced if the case is transferred to the Middle District of

Louisiana.

       Because Defendants have demonstrated the likelihood of substantial overlap

between this case and the three cases currently pending in the Middle District of

Louisiana, the Court finds that this case should be transferred to the Middle District



14 State of Louisiana v. Bank of Am., N.A., et al., Case No. 3:19-cv-638 (M.D. La.); City of Baton
Rouge/East Baton Rouge Parish, et al. v. Bank of Am. N.A., et al., Case No. 3:19-cv-725 (M.D. La.);
Louisiana Asset Management Pool v. Bank of Am. Corp., et al., Case No. 3:21-cv-00003 (M.D. La.)).
15 See, State of Louisiana v. Bank of Am., N.A., et al., Case No. 3:19-cv-638 (M.D. La.); City of Baton

Rouge/East Baton Rouge Parish, et al. v. Bank of Am. N.A., et al., Case No. 3:19-cv-725 (M.D. La.);
Louisiana Asset Management Pool v. Bank of Am. Corp., et al., Case No. 3:21-cv-00003 (M.D. La.)).
            Case 3:21-cv-00147-JWD-SDJ    Document 90    03/08/21 Page 5 of 5




of Louisiana under the first to file rule. The Court finds that transfer to the Middle

District of Louisiana will serve judicial economy, comity, and sound judicial

administration, and will avoid piecemeal litigation of the issues in this case.

          III.     CONCLUSION

          For the reasons stated above, IT IS HEREBY ORDERED that the Consent

Motion for Transfer of Venue Pursuant to 28 U.S.C. § 1404(a) and the “First Filed”

Rule 16 is GRANTED.         IT IS FURTHER ORDERED that this case shall be

TRANSFERRED to the United States District Court for the Middle District of

Louisiana.

          New Orleans, Louisiana, March 8, 2021.



                                         ______________________________
                                         WENDY B. VITTER
                                         United States District Judge




16   R. Doc. 89.
